PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/750,164
Filing Date: 2 Feb 2018
Appellant(s): INGALE et al.



__________________
William A. Munck

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/12/2021.
I.	 Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/12/2021 and the Advisory Action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Arguments
Argument related to Stirling-Gallacher et al. (US 2016/0353424 A1) hereinafter Stirling-Gallacher in view of Frenne et al. (US 20160285660 A1) hereinafter Frenne and further in view of Jung et al. (US 2015/0146561 A1) hereinafter Jung.

Regarding claims 1-6, 8, 9, 15-20 and 22-25. 
Pertaining to Claim 15 (Claim 1 recites analogous limitation), Appellant argues that (see Appel brief filed on 07/12/2021, pages 6-7) “The primary cited reference, Sterling-Gallacher, describes a UE measuring a plurality of beams, but not for purposes of triggering handover. The secondary reference, Frenne, describes determining whether handover is necessary, but does not describe a UE measuring a plurality of beams for that purpose.”
The Examiner respectfully disagrees with the Appellant‘s argument. Appellant’s argument relies on “handover” which, in fact, the claim dated 10/2020 did not recite nor define, as can be see below for the claim 15 below reproduced. 

    PNG
    media_image2.png
    407
    839
    media_image2.png
    Greyscale

The claim is directed to a UE performing cell mobility procedure, but never says anything about the argued “handover”, and never defined anything about the argued “handover”.  In response to appellant's argument that the references fail to show certain features of appellant' s invention, it is noted that the features upon which appellant relies (i.e., handover) were not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The whole appeal is hinging on the “handover” in the After-Final amendment claim dated 04/12/2021. (Current Claim 15 is reproduced below as follow).


    PNG
    media_image3.png
    396
    809
    media_image3.png
    Greyscale


The Examiner respectfully submits that for all intended purpose, the cited combination of references provides the teaching. 
First, Appellant recognizes/agrees that “The primary cited reference, Sterling-Gallacher, describes a UE measuring a plurality of beams, but not for purposes of triggering handover”. 

Sterling-Gallacher discloses UE mobility and the associated beams measurement. 
For [0046] FIG. 4 illustrates an example communications system 400 highlighting mobility and transmission beam width on a frequency of transmission beam changes. Communications system 400 includes an eNB 405 serving a UE 410. UE 410 is moving rapidly through the coverage area of eNB 405. For discussion purposes, consider a situation wherein eNB is transmitting data to UE 410 using a fixed beam with a half power beam width (HPBW) of 8 degrees and that UE 410 is moving at 60 kilometers/hour or 16.66 meters/second. With the 8 degree HPBW, the transmission beam spans an area of 1.4 meters (shown as region 415) at a distance of 10 meters from eNB 405 and an area of 26 meters (shown as region 420) at a 
The Examiner respectively submits that “handover” although not explicitly recited in Sterling-Gallacher, is implicitly implied/or at the minimum suggested because the consequence of the measurement of the plurality of beams associated to mobility of the UE.  

The secondary reference, Frenne, teaches the “handover” caused by UE mobility.
Frenne, teaches UE mobility through assessment of beams (measurement of a plurality of beams) using beam reference signal (BSR).  
Frenne teaches the handover through mobility for, beam reference signal (BSR) provides a means for the receiving side to identify each beam. For example, Frenne [0035] (provided to Appellant in Advisory Action) discloses using beam reference signal in mobility, such as handover. 
Frenne [0035] explicitly recites: “The wireless device receiving the BRS then feeds back RSRP measurements and an RS-index for a selected subset of the measured BRS. The RSRP measurements are then used to determine which beam (and network node) the wireless device should be served by, and whether a handover to another beam or even another network node is necessary.”  Where the handover can be handover different beams or handover to another network node, i.e. from one cell to another cell. 

Second, Appellant argued that “The secondary reference, Frenne, describes determining whether handover is necessary, but does not describe a UE measuring a plurality of beams for that purpose.” 
The Examiner respectfully submits that the reference discloses a network node which can have its own cell and a handover to another network node serving a different cell. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date that the combination of Sterling-Gallacher with Frenne for achieving higher spectral efficiency and/or robustness towards mobility, see Frenne [0016].

On page 10 paragraph 1, lines 1-2 of the appeal, Appellant argues that “Claim 15 is directed to performing handover based on beam-specific reference signals (BRS)” following support in the specification on pages 10-13, Paragraph [0070] and Figure 13. 
The Examiner respectfully submits that claim 15 never recited or defined such limitations.” Nowhere in the claim is handover being performed. But rather “…a cell mobility procedure for handover is triggered based on a result of determining the cell quality, wherein the cell mobility procedure comprises transmitting of a measurement report.” That is the claim merely requires a measurement report triggered and transmitted based on a results of determining the cell quality.

The claims merely requires transmitting of a measurement report when a cell mobility procedure for a handover is triggered based on a result of determining the cell quality. The claims merely recite the cell mobility procedure comprising transmitting of a measurement report. 
The claim does not recite or require any handover to be performed, but rather a transmission of a measurement report based on a result of determining the cell quality.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On Page 13, Paragraph 2, the Appellant in addition argues that “Stirling-Gallacher seeks to determine UE mobility so that “UEs with high mobility can be allocated transmission beams with wider beam widths, thereby providing greater link robustness.” In other words, “the mobility” of Stirling-Gallacher does not correspond to the recited “cell mobility procedure for handover” of Claim 15, but instead relates to the distinct issue of service capacity, by allocating beam(s) of a single base station based on the determined UE mobility”. 
The Examiner respectfully submits that the claim doesn’t particularly disclose any base station and merely disclose one single cell and the quality of that cell”. The cited combine reference shows that Stirling-Gallacher teaches in beam measurements for mobility, the secondary reference Frenne teachings beam measurements and reports for handover and Jung teaches 

Also on page 13 Paragraph 3 of the appeal, Appellant argues that “The Advisory Action cites the disclosure of handover procedures in paragraphs [0035]-0038] of Frenne and unspecified portions of Jung. Appellant also added that Frenne does not state that the UE measures a plurality of beams from a base station as part of triggering a cell mobility procedure for handover based on determination of cell quality.”
The Examiner respectfully disagree. Frenne teaches the handover through mobility for, beam reference signal (BSR) provides a means for the receiving side to identify each beam. For example, Frenne [0035] (provide to Appellant in Advisory Action) discloses using beam reference signal in mobility, such as handover. It appears that the Appellant missed reading cited Frenne [0035]-[0038], provided in the Advisory Action. In fact, beams measurement by the UE is necessary to provide feedback for, the beam-reference signal (BRS) provides a means for the receiving side (UE) to identify each beam (through measurement). For example, the unique BRS may be used to identify beams when performing received power (RSRP) measurements on the beams. 
While Stirling-Gallacher teaches in beam measurements for mobility, Frenne teaches beam measurements and reports for handover, because a network node having its own cell and a handover to another network node serving a different cell. Based on the cited paragraphs and 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date that the combination of Sterling with Frenne for achieving higher spectral efficiency and/or robustness towards mobility, see Frenne [0016].

Although Jung reference is not substantially argued by the Appellant, the Examiner submits that a further review of the reference shows further aspects of performing measurements for handover, because Jung teaches measurement reports of a cell triggered for handover. 
For instance, in paragraph [0158-0174] The UE continues to measure the quality of a serving cell from which the UE is now provided with service and the quality of a neighbor cell. The UE reports measured results to a network on a proper time, and the network provides optimum mobility to the UE through handover, etc. In general, measurement for this purpose is called a Radio Resource Management (RRM) measurement. 
Events that trigger measurement reports for instance, as disclosed in the [0158-0174] are defined in the following Table, indicating transmission of a measurement report by the UE to a BS, [0174]. 

    PNG
    media_image4.png
    218
    428
    media_image4.png
    Greyscale


The motivation is to more efficiently acquire a measurement result measured by a terminal by combining the CSI-RS measurement report with the RRM measurement/report procedure. Because the intensity or quality of a signal between the UE and a BS may be changed due to a change in the mobility or wireless environment of the UE, handover is necessary for, measurement reports a forwarded to target cell (see, [0020]: CSI-RS measurement configuration, a CSI-RS resource and/or a CSI-RS measurement result configured in the terminal to a target cell during a handover procedure).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Stirling-Gallacher and Frenne with Jung to provide a coordinated communication service having excellent quality to the terminal, see Jung [0019 and 0099].

Claims 5-6, 19-20
Pertaining to Claim 5.
Claim 5 recites: 


The Appellant argues that “The Office Action cites paragraph [0112] of Jung as disclosing this feature. The cited portion of Jung reads:
[0112] For the intra-frequency or inter-frequency cell reselection, a network may provide UE with a cell reselection black list used in cell reselection. The UE does not perform cell reselection on a cell included in the black list.
This cited portion of Jung merely teaches that certain cells may be blacklisted. It does not suggest that measurement of beams for such cells should not be performed for comparison with beams from other cells (for example)”. 

As required by Claim 5, broadly interpreted the UE is directed no to measure a beam of a cell included in a cell blacklist.
The limitation does not preclude the UE to measure a beam. Instead it refrains the UE to measure a beam of a cell included in a cell blacklist.

The cited portion of Jung, [0112] For the intra-frequency or inter-frequency cell reselection, a network may provide UE with a cell reselection black list used in cell reselection. The UE does not perform cell reselection on a cell included in the black list. That is the UE does not measure/ or select a cell on its own. Thus by not performing cell reselection on a cell included in the black list prevent the UE to perform a measurement related to the black list. 


Claims 7, 21
Pertaining to Claim 7, and analogous to claim 21.
Claim 7 recites: 
The UE of claim 1, wherein the processor is further configured to perform the cell mobility procedure,
wherein the cell mobility procedure is directly processed at least by a physical layer.
The Appellant argues that “The cited portion of Chai merely teaches that a measurement is reported “from a bottom layer to a higher layer” (emphasis added). It does not suggest that a “cell mobility procedure is directly processed” by that bottom layer. On the contrary, one
skilled would understand the cited portions of Chai to teach that the measurement is
forward to the higher layer to be processed”.
The Examiner respectfully submits that the Appellant is arguing limitations that are not recited in the Claim.
Chai is directed to mobility procedure/perform mobility management on a user equipment (UE), where a radio link needs to be measured, to evaluate, according to a measurement result, quality of a signal received from a cell by the UE. Cited paragraphs [0178] and [0183] in other words teach that the UE is configured to preforms measurements and period value of measurement reported from a bottom layer to a higher layer is added in report configuration 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
Conferees:

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414  
                                                                                                                                                                                                      /IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.